                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                           Case No. 18-cv-05833-SK
                                   8                   Plaintiff,
                                                                                           ORDER GRANTING EXTENSION OF
                                   9             v.                                        TIME TO EFFECTUATE SERVICE
                                                                                           AND CONTINUING INITIAL CASE
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                   MANAGEMENT CONFERENCE
                                         ADDRESS 73.252.218.203,
                                  11
                                                       Defendant.                          Regarding Docket No. 11
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a request to extend the time in which to effectuate service on the

                                  14   defendant. (Dkt. No. 11.) Having reviewed the request and good cause appearing, the request is

                                  15   GRANTED. Plaintiff has until March 24, 2019 to effectuate service upon defendant. In addition,

                                  16   the Court continues the initial case management conference currently scheduled for March 11,

                                  17   2019 to April 22, 2019 at 1:30 p.m.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 20, 2018

                                  20                                                   ______________________________________
                                                                                       SALLIE KIM
                                  21                                                   United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
